ORDER
STEPHEN D. LANDFIELD of MORRIS PLAINS, who was admitted to the bar of this State in 1984, having been ordered by the Court on May 19, 2004, to be temporarily suspended from the practice of law effective June 18, 2004, pursuant to Ewfe.l:20-15(k) for failure to comply with the fee arbitration determination in District Docket No. X-03-090F (Lake);
And the Court having stayed the suspension Order to permit the Disciplinary Review Board to consider an installment payment plan proposed by respondent to satisfy his financial obligations to his client and to the Disciplinary Oversight Committee;
And the Disciplinary Review Board having recommended to the Court that respondent be required to satisfy the arbitration award and pay the sanction to the Disciplinary Oversight Committee in full and not on the schedule proposed by respondent;
And respondent having failed to comply with the determination of the District X Fee Arbitration Committee in the Lake matter or to pay the sanction to the Disciplinary Oversight Committee;
And the Disciplinary Review Board having recommended to the Court on September 24, 2004, pursuant to Rule l:20-15(k) that respondent be temporarily suspended from practice for failure to comply with the determinations of the District X Committee in two additional matters that require respondent to refund payments made by clients;
And good cause appearing;
It is ORDERED that STEPHEN D. LANDFIELD be temporarily suspended from the practice of law, effective November 1, 2004, and until the further Order of the Court; provided, however, *29that this Order shall be vacated if before the effective date of the suspension, respondent satisfies in full the District X Fee Arbitration Committee determinations in the Lake (X-03-090F, $1,000), Albertson (X-04-003F, $2,000), and Rizzo (X-03-114F, $2,500) matters, and pays a sanction in the amount of $100 to the Disciplinary Oversight Committee as assessed in the Lake matter.